Citation Nr: 1423320	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-17 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES


1.  Whether the indebtedness in the amount of $3,000.00, due to overpayment of disability compensation benefits, is a valid debt?

2.  Entitlement to waiver of recovery of an advanced payment of $3,000.00 for the purpose of educational assistance pursuant to Title 38, Chapters 30, 32, 33, 1606 and 1607 of the U.S. Code.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to May 1994, May 1996 to May 2000 and from March 2003 to June 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March and April 2010 decisions on Waiver of Indebtedness by the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma, which denied entitlement to a waiver of the recovery of an advanced payment for VA education benefits in the amount of $3,000.00.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the October 2010 DRO hearing, the Veteran and his representative submitted another Form 9 in June 2011 requesting a travel board hearing on the above issues (compare October 2010 VA Form 9).  Since the RO schedules travel board hearings, a remand of this matter is warranted.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board hearing at the RO at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2013).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



